DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 1/05/2022.  Claims 7, 11, 18, 21 and 24 have been cancelled.  Claims 25-29 are new. Claims 1-6, 8-10, 12-17, 19-20, 22-23 and 25-29 are pending.  Claims 1, 2, 5, 8-10, 16, 19, 22 have been amended. Entry of this amendment is accepted and made of record.
Response to Arguments
Applicant’s arguments, see last two paragraphs of page 8 through page 11 of the remarks, filed 1/05/2022, with respect to amended claims 1,16, 19 and 22 to incorporate previously indicated allowable subject matter have been fully considered and are persuasive.  The rejections of claims 1-6, 8-10, 12-17, 19-20, 22-23 have been withdrawn. 
Allowable Subject Matter

Claims 1-6, 8-10, 12-17, 19-20, 22-23 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 16, 19 and 22 are allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of identify non-elastic indicators from the seismic data and the best-fit elastic model, wherein the non-elastic indicators comprise residuals; and estimate reservoir flow properties from 
Dependent claims 2-6, 8-10, 12-15, 25-29 are allowed for the reasons explained above with respect to their respective independent claim 1, from which they depend.
Dependent claim 17 is allowed for the reasons explained above with respect to their respective independent claim 16, from which it depends.
Dependent claim 20 is allowed for the reasons explained above with respect to their respective independent claim 19, from which it depends.
Dependent claim 23 is allowed for the reasons explained above with respect to their respective independent claim 22, from which it depends.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864